                      IN THE UNITED STATES DISTRICT COURT


                           FOR THE DISTRICT OF DELAWARE



DUSTIN JONES,

                       Petitioner,

         V.                                                 Civ. Act. No. 16-863-LPS


CLAIRE DEMATTEIS,Commissioner,
Delaware Department of Corrections,
ROBERT MAY,Warden,and ATTORNEY
GENERAL OF THE STATE OF DELAWARE,

                       Respondents.'




J. Brendan O'Neill, Office of Defense Services for the State of Delaware, Wilmington, Delaware.
Attorney for Petitioner.

Brian L. Arban, Deputy Attorney General, Delaware Department ofJustice, Wilmington, Delaware.
Attorney for Respondents.




                                 MEMORANDUM OPINION




September 30, 2019
Wilmington, Delaware




'Commissioner Claire DeMatteis and Warden Robert May have replaced former Commissioner
Robert M. Coupe and former Warden G.R.Johnson, original parties to the case. See Fed. R. Civ. P.
11(d).
STARK,U.S. District Judge:

       Pending before the Court is an Application For A Writ Of Habeas Corpus Pursuant To 28

U.S.C. § 2254("Petition") filed by Petitioner Jermaine Williams ("Petitioner"), (D.I. 2) The State

filed an Answer in opposition, to which Petitioner filed a Reply. (D.I. 11; D.L 16) For the reasons

discussed, the Court will dismiss Petitioner's § 2254 Petition as time-barred by the one-year period

oflimitations prescribed in 28 U.S.C. § 2244(d)(1).

I.     PROCEDURAL BACKGROUND


        On March 4,2013,Petitioner pled guilty to possession of Xanax with aggravating factor.

(D.L 11 at 1) That same day, the Superior Court sentenced Petitioner to one year of Level V

incarceration, suspended for one year of Level III supervision. (D.I. 11 at 1) Petitioner did not file

a direct appeal.

        On June 3, 2013, Petitioner filed a motion for modification of sentence, which the Superior

Court denied on July 12, 2013. (D.I. 11 at 2)

        On December 19, 2014, Delaware's Office of Defense Services("OPD") filed a motion for

post-conviction relief pursuant to Delaware Superior Court Criminal Rule 61 ("Rule 61 motion") on

Petitioner's behalf. The Superior Court summarily dismissed the Rule 61 motion on January 15,

2015. (D.I. 11 at 2) The Superior Court also denied his motion for reargument on February 12,

2015. (Id.) The Delaware Supreme Court affirmed the Superior Court's denial of Petitioner's Rule

61 motion on December 2, 2015. See Jones v. State, 127 A.3d 397 (Table), 2015 WL 7776322 (Del.

Dec. 2, 2015).

        On September 23, 2016, the OPD filed a § 2254 Petition on Petitioner's behalf, asserting

that Petitioner's lack of knowledge of an evidence scandal at the Office of the Chief Medical

Examiner("OCME")was material to his decision to plead guilty and, therefore, his guilty plea was

involuntary pursuant to Brady v. United States, 397 U.S. 742,748 (1970). (D.I. 2) Petitioner also
argues that the Delaware Supreme Court made unreasonable findings of fact during his post-

conviction appeal regarding OCME misconduct. The State filed an Answer asserting that the

Petition should be dismissed as time-barred or, alternatively, because the claim is meritless. (D.L 11)

Petitioner filed a Reply, conceding that the Petitioa was filed after the expiration of the statute of

limitations period but asserting that it should be deemed timely filed through the application of the

doctrine of equitable tolling. (D.I. 16 at 8)

        A. OCME CRIMINAL INVESTIGATION


        The relevant informatioa regarding the OCIVIE evidence mishandling is set forth below:

                In February 2014, the Delaware State Police ("DSP") and the
                Department ofJustice ("DOJ") began an investigation into criminal
                misconduct occurring in the Controlled Substances Unit of
                the OCME.


                The investigation revealed that some drug evidence sent to
                the OCME for testing had been stolen by OCME employees in some
                cases and was unaccounted for in other cases. Oversight of the lab
                had been lacking, and security procedures had not been followed.
                One employee was accused of"dry labbing" (or declaring a test restdt
                without actually conducting a test of the evidence) in several cases.
                Although the investigation remains ongoing, to date, three OCME
                employees have been suspended (two of those employees have been
                criminally indicted), and the Chief Medical Examiner has been fired.

                There is no evidence to suggest that OCME employees tampered
                with drug evidence by adding known controlled substances to the
                evidence they received for testing in order to achieve positive results
                and secure convictions. That is, there is no evidence that the OCME
                staff"planted" evidence to wrongly obtain convictions. Rather, the
                employees who stole the evidence did so because it in fact consisted
                of illegal narcotics that they could resell or take for personal use.

Brown p. State^ 108 A.3d 1201,1204-05 (Del. 2015).
II.     TIMELINESS


        The Antiterrorism and Effective Death Penalty Act of 1996("AEDPA") prescribes a one-

year period of limitations for the filing of habeas petitions by state prisoners, which begins to run

from the latest of:


               (A) the date on which the judgment became final by the conclusion
               of direct review or the expiration of the time for seeking such review;

               (B) the date on which the impediment to filing an apphcation created
               by State action in violation of the Constimtion or laws of the United
               States is removed, if the apphcant was prevented from filing by such
                State action;

               (C) the date on which the constitutional right asserted was initially
               recognized by the Supreme Court, if the right has been newly
               recognized by the Supreme Court and made retroactively applicable
                to cases on collateral review; or

               (D) the date on which the factual predicate of the claim or claims
               presented could have been discovered through the exercise of due
               diligence.

28 U.S.C. § 2244(d)(1). AEDPA's limitations period is subject to statutory and equitable tolling. See

Holland V. Florida, 560 U.S. 631,645 (2010)(equitable tolling); 28 U.S.C. § 2244(d)(2)(statutory

tolling.

        Petitioner's § 2254 Petition, filed in 2016, is subject to the one-year limitations period

contained in § 2244(d)(1). See Undh v. Murp!^, 521 U.S. 320, 336 (1997). Petitioner does not allege,

and the Court cannot discern, any facts triggering the apphcation of§ 2244(d)(1)(B) or (C). The

State contends that the starting date for the limitations period is April 3, 2013, the date on which

Petitioner's conviction became final. (D.I. 11 at 6) Petitioner, however, disagrees, and appears to

assert that he is entitled to a later starting date for AEDPA's limitations period — April 15, 2014 —

under § 2244(d)(1)(D), because that is the date on which the State began to notify defendants in

certain active cases about the OCME evidence misconduct. (D.I. 16 at 7-8)
                                                    3
        In order to determine if the April 15,2014 revelation of the OCME misconduct constitutes

a newly discovered factual predicate warranting a later starting date for the limitations period under

§2244(d)(l)(D), the Court must first distill Petitioner's argument to its core. The argument appears

to be two-fold. First, Petitioner contends that the State violated Brady v. Mayland, 373 U.S. 83

(1963), by failing to disclose that there was ongoing misconduct at the OCME during the time he

was considering whether to enter a plea. Second, he contends that the Delaware state courts should

have deemed his guilty plea involuntary under Brady v. United States, 397 U.S. 742, 748 (1970), due to

the State's failure to disclose the Bra(^ v. Maryland          i.e., the OCME misconduct. In short,

Petitioner asserts that his lack of knowledge about the OCME misconduct is vital to his habeas

Claim because that lack of knowledge rendered his guilty plea involuntary and unknowing under

Brady v. United States.

        Pursuant to Brady v. United States, a guilty plea is considered involuntary if it is "induced by

threats (or promises to discontinue improper harassment), misrepresentation (including unfulfilled

or unfillable promises), or perhaps by promises that are by their nature improper as having no

proper relationship to the prosecutor's business (e.g. bribes)." Brady, 397 U.S. at 755. A violation of

Brac^ V. Maryland occurs when the government fails to disclose evidence materially favorable to the

accused,including both impeachment evidence and exculpatory evidence.^ See United States v. Bagly,

473 U.S. 667, 676 (1985). For purposes of the inquiry under § 2244(d)(1)(D), whether or not the

OCME misconduct affected, or could have affected. Petitioner's decision to plead guilty depends on



^A petitioner establishes a Brady v. Maryland violation by showing that:(1) the evidence at issue was
favorable to the accused, either because it was exculpatory or it had impeachment value:(2) the
prosecution suppressed the evidence, either willfully or inadvertently; and (3) the evidence was
material. See Stricklerv. Greene, 527 U.S. 263, 281-82 (1999); hambert v. Blackwell, 387 F.3d 210, 252
(3d Cir. 2004).
whether the drugs in his case were tested by the OCME and whether the results were provided to

him prior to entering a plea. Therefore,in order to trigger a later starting date under § 2244(d)(1)(D)

for this involuntary plea/Bra^ v. Maryland Claim, Pedtioner must show that (1) the drug evidence in

his case was tested by the OCME and he received the results of the test before entering a plea; and

(2) exercising due diligence, he could not have learned that the evidence in his case may have been

part of the compromised drug evidence involved in the OCME scandal until April 15,2014. For the

following reasons, the Court concludes that Petidoner has met this burden.

        First, the OCME report concerning the drug evidence in his case was dated March 4,2013,

the same day he entered his guilty plea. (D.L 14-4 at 42) Second, facts sufficient to provide a basis

for a good faith claim that state employees engaged in impermissible conduct were not available to

defense counsel until Apdl 15, 2014 when, as part of its b" rady v. Mayland obligadon, the State

informed Peddoner and other defendants that all drug evidence housed at the lab was suscepdble to

compromise.^ (D.I 15 at 7)

        Given these circumstances, the Court concludes that AEDPA's limitadons pedod in this

case began to run on April 15, 2014." Accordingly, to comply with the one-year limitadons penod.


^Although the Delaware State Police ("DSP") began its invesdgadon into compromised drug
evidence on January 15, 2014, and the Deputy Attorney General's office informed defense counsel
on February 21, 2014 that an invesdgadon into the evidentiary pracdces at the OCME had started
on February 20, 2014, the Court concurs with Peddoner's contendon that sufficient facts to make
the instant argument were not available undl the State provided the relevant informadon on Apdl
15, 2015. See Biden: Investigation ofState MedicalExaminer's Drug Lah Reveals Systemic Failings, Urgent Need
forReform, Dep't ofJusdce, Att'y Gen.'s Website Qune 19, 2014),
https://news.delaware.gov/2014/06/19/biden-invesdgadon-of-state-medical-examiners-drug-lab-
reveals-svstemic-Failings-uigent-need-for-reform/.
"The State relies onHarmonv.Johnson, 2016 WL 183899, at *3 (D.DeLJan. 14, 2016),to support its
argument that § 2254(d)(1)(D) is inapplicable and, therefore, cannot trigger a later starting date in
Peddoner's case. The Court disagrees. Harmon argued that his convicdon should be vacated
because the State violated Bracfy v. Mayland by failing to disclose its knowledge of the OCME drug
evidence scandal during his plea process and by waiting undl long after his convicdon in 2012 to
disclose the tampering. See Harmon, 2016 WL 183899, at *2-3. However,since the drug evidence in
                                                     5
Petitioner had to file his § 2254 petition by April 15,2015. See Wilson v. Beard, 426 F.3d 653(3d Cir.

2005)(holding that Federal Rule of Civil Procedure 6(a) and (e) applies to federal habeas petitions);

Ph/ipot V. Johnson, 2015 WL 1906127, at *3 n. 3(D. Del. Apr. 27, 2015)(AEDPA's one-year

limitations period is calculated according to anniversary method,i.e., limitations period expires on

anniversary of triggering event).

        Petitioner did not file the instant § 2254 Petition until September 23, 2016, approximately

one year and five months after the expiration of AEDPA's statute of limitations. Therefore, the

Petition is time-barred, unless the Limitations period can be statutorily or equitably tolled.

        A. Statutory Tolling

        Pursuant to § 2244(d)(2), a properly filed application for state collateral review tolls

AEDPA's limitations period during the time the application is pending in the state courts, including

any post-conviction appeals, provided that the application is filed during AEDPA's one-year

limitations period. See Swart^ v. M^ers, 204 F.3d 417, 424-25 (3d Cir. 2000). However, the

limitations period is not tolled during the ninety days a petitioner has to file a petition for a writ of

certiorari in the United States Supreme Court regarding a judgment denying a state post-conviction

motion. See Siokes v. Dist. Attorney ofPhiladelphia, 247 F.3d 539,542 (3d Cir. 2001).




Harmon was never sent to the OCME for testing, the court found that the revelation of the OCNIE
scandal in 2014 could not have constimted a new factual predicate for Harmon's substantive Brady v.
Maryland claim. Id. Here, by contrast. Petitioner argues that the alleged lack of knowledge of the
OCME misconduct was material to his decision to plead guilty, thereby rendering his guilty plea
involuntary under Brady v. United States. In addition, unlike in Harmon, the drug evidence in
Petitioner's case was sent to the OCME for further testing after the initial field test, and Petitioner
received a copy of the OCME report prior to pleading guilty. Given these circumstances, which are
quite different than those presented in Harmon, the Court concludes that the revelation of the
OCME scandal constitutes a new facmal predicate.
                                                     6
        Here, when the OPD filed Petitioner's Rule 61 motion on December 19, 2014, 248 days of

AEDPA's limitations period had already expired. The Rule 61 morion tolled the limitations from

December 19, 2014 through November 4, 2015, the date on which the Delaware Supreme Court

affirmed the Superior Court's denial of the morion. The limitations clock started to run again on

November 5,2015, and ran the remaining 117 days without interruption until AEDPA's limitations

period expired on February 29,2016. Thus, even with the appHcable statutory tolling, the Peririon is

time-barred, unless equitable tolling is available.

        B. Equitable Tolling

        Pursuant to the equitable tolling doctrine, the one-year limitations period may be tolled in

very rare circumstances for equitable reasons when the petitioner demonstrates "(1) that he has been

pursuing his rights diligently, and(2) some extraordinary circumstance stood in his way and

prevented timely filing." Holland, 560 U.S. at 649 (emphasis added). Equitable tolling is not

available where the late filing is due to the petitioner's excusable neglect. Id.; Miller v. New Jersey State

Dept. ofCorr., 145 F.3d 616,618-19 (3d Cir. 1998). A peririoner's obhgarion to act diligently applies

to both his filing of the federal habeas application and to his filing of state post-conviction

applications. See LaCava v. ¥yler, 398 F.3d 271, 277 (3d Cir. 2005). In turn, the Third Circuit has

explained that equitable tolling of AEDPA's limitations period may be appropriate in the following

circumstances:


                 (1) where the defendant(or the court) actively misled the plaintiff;

                 (2) where the plaintiff was in some extraordinary way prevented from
                 asserting his rights; or

                 (3) where the plaintiff rimely asserted his rights mistakenly in the wrong
                 forum.


See Jones, 195 F.3d at 159,- Thomas v. Snyder, 2001 WL 1555239, at *3-4(D. Del. Nov. 28, 2001).

                                                      7
        Here,Petitioner contends that equitable tolling is warranted because "he pursued he rights

diligently" and

                  [i]t would be inequitable to prevent him from seeking relief when
                  several similarly situated petitioners will have their claims heard even
                  though they discovered the misconduct at the same time as he did,
                  filed their petitions at the same time or after he did and exhausted
                  their state remedies around the same time as he did. It is unfair to
                  penali2e him because his counsel's state resources were significantly
                  strained due to the hundreds of motions they filed upon discovery of
                  the misconduct.


(D.1.16 at 8-9) Petitioner also states that

                  [ajdditional extraordinary circumstances resulted from the systemic
                  nature of the government misconduct. Counsel had to: 1) identify
                  which of a vast number of clients had viable claims; 2) contact all of
                  those clients; 3) file a vast number of petitions for those with
                  legitimate claims; 4) operate with limited state resources strained by
                  the volume of filings; 5) stop filing petitions in order to research and
                  brief issues raised due to the Superior Court's abrupt and drastic
                  amendment to Rule 61 without notice to counsel; 6) prepare for,
                  participate in and submit briefing following a 3-day evidentiary
                  hearing in State v. Invin to uncover further evidence of OCME
                  misconduct; and 7) repeatedly supplement filed motions with new
                   evidence of misconduct that continued to trickle out over the next
                   two or more years.

(D.I. 16 at 8-9)

        Petitioner's equitable tolling argument is unavailing. His assertions regarding strained state

resources, number of post-conviction cases, etc, do not constitute extraordinary circumstances for

equitable toUing purposes. See Hendricks v. Johnson, 62 F. Supp. 3d 406, 411 (D. Del. 2014)("attorney

error, miscalculation, inadequate research, or other mistakes" do not amount to extraordinary

circumstances for equitable tolling purposes). Even if these "events" could somehow be construed

as extraordinary, Petitioner has not demonstrated that they actually prevented him from filing a basic

habeas petition. See Ross v. Varano, 712 F.3d 784, 803 (3"^ Cir. 2013)("[F]or a petitioner to obtain

relief[via equitable tolling] there must be a causal connection, or nexus, between the extraordinary
circumstances he faced and the petitioner's failure to file a timely federal petition."). For instance,

he raised the issue of the OCME drug evidence scandal in his Rule 61 motion that he filed in the

Delaware Superior Court December 19, 2014; the Delaware Supreme Court affirmed the denial of

the Rule 61 motion on November 4, 2015. These dates demonstrate that Petitioner could have filed

a timely "protective" § 2254 petition^ in this Court, along with a motion to stay the proceeding while

awaiting the Delaware state courts' post-conviction decisions, or he could have filed a habeas

petition during the remaining 117 days in AEDPA's limitations period following the Delaware

Supreme Court's post-conviction decision on November 4, 2015. Similarly, Petitioner's failure to

file a habeas petition during the remaining 117 days in AEDPA's limitations period following the

Delaware Supreme Court's post-conviction decision on November 4, 2015 precludes a finding that

Petitioner exercised the requisite "due diligence" to warrant equitably tolling the limitations period.

See, e.g., Valverde v. Stinson, 224 F.3d 129, 134(2d Cir. 2000)(once extraordinary circumstance ends,

petitioner must exercise reasonable diligence in filing his petition).

        In short. Petitioner cannot demonstrate that the OCME scandal, and/or the timing of the

State's disclosure about the OCME scandal, actually prevented him from timely filing a petition

seeking federal habeas relief. For all of these reasons, the Court concludes that the doctrine of

equitable tolling is not available to Petitioner on the facts presented. Accordingly, the Court will

deny the instant Petition as time-barred.^



^The Supreme Court has explained that a "petitioner's reasonable confiasion about whether a state
filing would be timely" when attempting to exhaust state remedies may constitute good cause for
him to file a "protective petition in federal court and ask[] the federal court to stay and abey the
federal habeas proceedings until state remedies are exhausted." Pace v. DiGuglielmo, 544 U.S. 408, 416
(2005).

"^Having concluded that it must deny the Petition as time-barred, the Court will not address the
State's alternate reason for denying the Petition.
in.     CERTIFICATE OF APPEALABILITY


        A district court issuing a final order denying a § 2254 petition must also decide whether to

issue a certificate of appealability. See 3d Git:. L.A.R. 22.2 (2011). A certificate of appealability is

appropriate when a petitioner makes a "substantial showing of the denial of a constitutional right"

by demonstrating "that reasonable jurists would find the district court's assessment of the

constitutional claims debatable or wrong." 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473,

484(2000). When a district court denies a habeas petition on procedural grounds without reaching

the underlying constitutional claims, the court is not required to issue a certificate of appealability

unless the petitioner demonstrates that jurists of reason would find it debatable:(1) whether the

petition states a valid claim of the denial of a constitutional right; and (2) whether the court was

correct in its procedural ruling. See Slack, 529 U.S. at 484.

        The Court has concluded that the instant Petition is time-barred. Reasonable jurists would

not find this conclusion to be debatable. Accordingly, the Court will not issue a certificate of

appealability.

IV.     CONCLUSION


        For the reasons discussed, Petitioner's Application For A Writ Of Habeas Corpus Pursuant

To 28 U.S.C. § 2254 is DENIED. An appropriate Order will be entered.




                                                     10
